DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 08/11/2020 was considered by the examiner. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In regards to Claim 1, the phrase “a packaged product, which is a product packaged in a packaging material which is a laminate, consisting of…a substrate made of a polymer material” renders the claim indefinite.  It is unclear as to whether or not the product itself is the substrate 
	For purposes of Office examination, the Examiner is interpreting the phrase to mean that the substrate made of a polymer material is part of the laminate.

	In regards to Claims 5, 7, and 9, the term “water vapor transmission rate of the packaging material” renders the claim indefinite.  It is unclear as to under what environmental conditions and parameters, i.e. humidity, pressure, etc. the water vapor transmission rate as claimed is measured under.  Therefore, the metes and bounds of the claim are not clearly defined, and the term renders the claim indefinite.
	For purposes of Office examination, the Examiner is interpreting the term to mean that the water vapor transmission rate as claimed applies to any environmental conditions.

In addition to the rejections set forth above, Claims 2-10 depend from claims rejected under 35 U.S.C. 112(b) and incorporate the limitations within these claims. Therefore, these claims are rejected for the reasons set forth above on the claims from which the claims respectfully depend.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 1-5 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. US 2014/0370260 (Yoshida).
In regards to Claims 1 and 10, Yoshida teaches a gas barrier film which has high gas barrier performance and excellent repeated reproducibility of the gas barrier performance (Abstract), wherein a gas barrier film comprises three inorganic compound layers A, B, and C that are sequentially arranged on at least one surface of the polymer film base (Abstract), wherein the gas barrier film is to be used for packaging of foodstuffs and pharmaceuticals, electronic devices, and other materials that are required to have high gas barrier properties (¶2) – corresponding to a packaging material having a laminate consisting a substrate made of a polymer material, and an undercoat layer disposed on at least part of a surface of the substrate and made of an inorganic material.  
In particular, Yoshida teaches that layer A is disposed on the polymer base film, and materials useful for the layer A include oxides, nitrides, oxynitrides, and sulfides containing one or more elements selected from the group consisting of Zn, Si, Al, Ti, Zr, Sn, In, Nb, Mo, and Ta (¶30) – corresponding to the inorganic material containing elemental Ta.  
Yoshida also teaches that the layer B is located between and in contact with layer A and C, and there are no specific limitations on the method to be used to form layer B (¶40) and that additionally, the surface of layer A may be pretreated before the formation of layer B (¶41).  Yoshida teaches that in one example, atomic layer deposition was carried out to form a second layer of aluminum oxide on the surface of the polymer base film or namely, where the first layer 
Yoshida teaches that the layer B can include oxides of elements, including Al (¶36), and that layer C can also include oxides of elements including Al (¶43), and additionally, that ALD can be used to fabricate both layers B and C, both containing Al, wherein a dense metal oxide layer can be formed (¶79).  Therefore, one of ordinary skill in the art would recognize that the composition of layer B and C can comprise of the same material – corresponding to a gas-barrier packaging material consisting of a substrate, undercoat layer, and ALD film.   
In regards to the limitation of a packaged product, wherein a product is packaged in said packaging material laminate (instant Claim 1), and wherein the product is a food product, a pharmaceutical product, an electronic product, or an agricultural material (instant Claim 10), Examiner notes that the gas barrier film is to be used for packaging of foodstuffs and pharmaceuticals, electronic devices, and other materials that are required to have high gas barrier properties (¶2) – corresponding to a packaged product.  One of ordinary skill in the art would recognize, given that Yoshida teaches that the gas barrier film is used to package products such as a food product, a pharmaceutical product, an electronic product, as claimed, in order to utilize the intended purpose of the product of Yoshida.  It is well-settled that if the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). Additionally, it is well-settled that the recitation of a new intended use, for an old product, does not make a claim to that old In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (see MPEP § 2114). 
Given that the product of Yoshida is compositionally and structurally equivalent to that as claimed, as well as being directed to the same purpose as that as claimed, one of ordinary skill in the art would recognize that it is prima facie obvious in view of the limitations directed to a packaged product, wherein a product is packaged in said packaging material laminate (instant Claim 1), and wherein the product is a food product, a pharmaceutical product, an electronic product, or an agricultural material (instant Claim 10).

In regards to Claim 2, Yoshida teaches that the layer A preferably has a thickness of 10 nm or more and more preferably 100 nm or more, as a thickness of less than 10 nm does not allow for a sufficiently high degree of gas barrier properties (¶33); moreover, Yoshida teaches that the layer A thickness is preferably 1000 nm or less, as a thickness larger than 1000 nm results in a large residual stress and easily-generated cracks (¶33) – corresponding to the thickness of the undercoat layer being in a range of 1 nm or more and 1000 nm or less.

In regards to Claim 3, Yoshida teaches that layer B has a thickness of 0.2 to 20 nm (¶36) – which overlaps with the claimed range of the thickness of the atomic layer deposition film being in a range of 0.5 nm or more and 200 nm or less.  It is well-settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).

In regards to Claim 4, Yoshida teaches that that there are no specific limitations on the polymer base film to be used, as long as it is a film of an organic compound (¶27) – corresponding to the substrate being a film-shaped substrate.

In regards to Claim 5, Yoshida teaches that it is known in the art that recently, the development of an organic EL display or high vividness color liquid crystal display that requires a higher barrier property is in progress, so that a film substrate having further higher barrier performance while maintaining the transparency that can be used therefor, especially, a film substrate having water vapor barrier performance of less than 0.1 g/m2·day is being required (¶4), which is the same range of water vapor transmission rate as claimed in instant Claim 5.  Although Yoshida is silent regarding the water vapor barrier performance of the gas barrier film, given that it is structurally and compositionally equivalent to the laminate as claimed in instant Claim 4, it would be expected to exhibit identical properties, including the vapor transmission rate of the laminate being in a range of 0.1g/(m2·day) or less.  Thus, one of ordinary skill would expect the gas barrier film of Yoshida to inherently possess a vapor transmission rate of the laminate being in a range of 0.1g/(m2·day) or less.
The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103. MPEP 2112. The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness. MPEP 2112.
There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of the invention, but only that the subject matter is in fact Id. 
The fact that a certain result or characteristic may occur or be present is not sufficient to establish the inherency of that result or characteristic. In relying upon the theory of inherency, the examiner must provide a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flows from the teachings of the applied prior art. MPEP 2112, IV. The PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his or her claimed product. MPEP 2112, V. Whether based on inherency under 35 U.S.C 102, on prima facie obviousness under 35 U.S.C. 103, jointly or alternatively, the burden is the same. Id. 
Where the claimed and prior art products are identical or substantially identical in structure or composition or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. MPEP 2112.01. A prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. Id. 
Yoshida sets forth a product that appears to have the same structure, including the configuration of a film-shaped polymer substrate, an undercoat layer made of an inorganic material containing elemental Ta, and an atomic layer deposition film disposed on at least part of a surface of the undercoat layer, with thicknesses of layers that fall within or overlap with the 2O5 by sputtering, has high water vapor barrier properties (¶97), and when the thickness of the undercoat layer is less than 1 nm, the ALD film does not have sufficient water vapor barrier properties due to insufficient density of adsorption sites (¶98).  Furthermore, the instant application teaches that when the thickness of the ALD film is 0.5 nm or more and 200 nm or less, an ALD film with sufficient water vapor properties can be obtained in a short period of time (¶110).  Finally, the instant application teaches that when using the laminate of the aforementioned configuration, the water vapor transmission rate of the laminate may be stably set at 0.1 g/(m2·day) or less (¶118).  Since the gas barrier film of Yoshida is taught to contain oxides of tantalum as layer A, with a layer B and C that can be formed with ALD on the surface of layer A, wherein thickness of both layers fall within or overlap with the claimed ranges, the product set forth by Yoshida would inherently exhibit the claimed water vapor transmission rate of 0.1 g/(m2·day) or less.

In regards to Claim 6, Yoshida teaches that layer A is disposed on the polymer base film, and materials useful for the layer A include oxides, nitrides, oxynitrides, and sulfides containing one or more elements selected from the group consisting of Zn, Si, Al, Ti, Zr, Sn, In, Nb, Mo, and Ta (¶30), and that in one embodiment, tantalum pentoxide was used as a sputtering target to form a layer A (¶129) – corresponding to the undercoat layer consisting of tantalum oxide.

In regards to Claims 7-9, Yoshida teaches the packing material of instant Claim 6, and that it is known in the art that recently, the development of an organic EL display or high vividness color liquid crystal display that requires a higher barrier property is in progress, so that 2·day is being required (¶4), which is the same range of water vapor transmission rate as claimed in instant Claims 5, 7, and 9.  Although Yoshida is silent regarding the water vapor barrier performance of the gas barrier film, given that it is structurally and compositionally equivalent to the laminate as claimed in instant Claim 6, it would be expected to exhibit identical properties, including the vapor transmission rate of the laminate being in a range of 0.1g/(m2·day) or less.  Thus, one of ordinary skill would expect the gas barrier film of Yoshida to inherently possess a vapor transmission rate of the laminate being in a range of 0.1g/(m2·day) or less.  Yoshida also teaches that the layer B can include oxides of elements, including Al (¶36), and that layer C can also include oxides of elements including Al (¶43), and additionally, that ALD can be used to fabricate both layers B and C, both containing Al, wherein a dense metal oxide layer can be formed (¶79).  Therefore, one of ordinary skill in the art would recognize that the composition of layer B and C can be formed via ALD and comprise of aluminum oxide – corresponding to a gas-barrier packaging material consisting of a substrate, undercoat layer, and ALD film, wherein the ALD film consists of aluminum oxide (instant Claim 8).  Additionally, Yoshida teaches multiple Examples (¶¶133-135) wherein aluminum oxide is used as the material for layer B.
The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103. MPEP 2112. The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness. MPEP 2112.
Id. 
The fact that a certain result or characteristic may occur or be present is not sufficient to establish the inherency of that result or characteristic. In relying upon the theory of inherency, the examiner must provide a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flows from the teachings of the applied prior art. MPEP 2112, IV. The PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his or her claimed product. MPEP 2112, V. Whether based on inherency under 35 U.S.C 102, on prima facie obviousness under 35 U.S.C. 103, jointly or alternatively, the burden is the same. Id. 
Where the claimed and prior art products are identical or substantially identical in structure or composition or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. MPEP 2112.01. A prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. Id. 
Yoshida sets forth a product that appears to have the same structure, including the configuration of a film-shaped polymer substrate, an undercoat layer made of an inorganic 2O5 by sputtering, has high water vapor barrier properties (¶97), and when the thickness of the undercoat layer is less than 1 nm, the ALD film does not have sufficient water vapor barrier properties due to insufficient density of adsorption sites (¶98).  Furthermore, the instant application teaches that when the thickness of the ALD film is 0.5 nm or more and 200 nm or less, an ALD film with sufficient water vapor properties can be obtained in a short period of time (¶110).  Finally, the instant application teaches that when using the laminate of the aforementioned configuration, the water vapor transmission rate of the laminate may be stably set at 0.1 g/(m2·day) or less (¶118).  Since the gas barrier film of Yoshida is taught to be able to contain tantalum pentoxide as layer A, with a layer B and C that can be formed from aluminum oxide with ALD on the surface of layer A, wherein thickness of both layers fall within or overlap with the claimed ranges, the product set forth by Yoshida would inherently exhibit the claimed water vapor transmission rate of 0.1 g/(m2·day) or less (instant Claims 7 and 9).

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  United States Patent Application Publication No. US 2010/0015431 (Matsui) teaches a gas-barrier film laminate capable of greatly reducing the formation of bubbles and impurities between the gas-barrier film layers and having excellent gas-barrier property interlayer adhesiveness, wherein the gas-barrier film laminate has at least two gas-barrier film layers .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CT LI whose telephone number is (571)270-7561.  The examiner can normally be reached on M-F 7:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN CT LI/Examiner, Art Unit 1784